Citation Nr: 1740162	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  06-04 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a kidney disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had active military service from August 1971 to September 1975.

This matter is on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2011, the Veteran testified before a Veterans Law Judge who is retired from Board.  In December 2014, the Veteran testified at another hearing before the undersigned Veterans Law Judge (VLJ).  Transcripts of both hearings are of record. 

The case was most recently remanded by the Board in November April 2014.  


FINDING OF FACT

The Veteran was treated for a kidney stone during service and has a continuity of symptomatology of treatment for kidney stones dating from service to the present.  


CONCLUSION OF LAW

The criteria for service connection for a kidney disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has a kidney disorder, diagnosed as kidney stones, that is related to his service. In December 2014, the Veteran testified that his kidney disorder began during service and has been chronic since service. Service treatment records indicate that a kidney stone was passed in January 1975.  Subsequent medical records reveal that the Veteran has required treatment for recurrent kidney stones dating from 1981 to the present.  

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When no pre-existing injury or disease is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's injury or disease was both pre-existing and not aggravated by service.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an onerous evidentiary standard, requiring that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003).

The government may show a lack of aggravation by establishing, by clear and unmistakable evidence, that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C. §1153. If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection and the claim is granted.  No deduction for the degree of disability existing at the time of entrance will be made.  See 38 C.F.R. § 3.322.

A pre-existing injury or disease will be considered to have been aggravated by active service, and the presumption of aggravation attaches, where there is an increase in the disability during service. 

On the Veteran's entrance examination medical history report dated February 1971, a notation indicates that the Veteran had "kidney stones 1x on R side 3 years ago."  The actual entrance examination report is not of record, but a May 1972 annual active duty examination report indicates that the clinical evaluation of the Veteran's genitourinary system was normal, with no abnormities found.  Service treatment records clearly establish that the Veteran was hospitalized during active duty in January 1975 for treatment of a right kidney stone.  These treatment records also indicate a history of stones prior to service in 1967.  A similar history is noted on the September 1975 separation examination report of medical history.  

A May 2016 VA examination report indicates a medical opinion indicates that the Veteran's kidney stone condition clearly and unmistakably existed prior to service and was not aggravated beyond its natural progression by an inservice event, injury or illness.  The examiner merely recounted the medical history of reports as rationale, and specifically indicated that were no records or documentation of recurrent or worsening of the kidney stones beyond natural progression.  

The reported medical history of a remote kidney stone prior to service, with a normal genitourinary examination at, or shortly after, entry does not show that the condition was noted upon entry into service.  To rebut the presumption of soundness requires clear and unmistakable evidence; a self-report of a prior history, with no supporting medical documents, and which the Veteran presently says is inaccurate, does not meet this formidable evidentiary burden.  Accordingly, we are left with a Veteran who was presumed sound upon entry into service.  He was clearly treated for a kidney stone during service, and has subsequent treatment for recurrent kidney stones which amounts to a continuity of symptomatology.  Accordingly, service connection for a kidney disorder must be granted.  

ORDER

Service connection for a kidney disorder is granted.  


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


